Citation Nr: 1207898	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-29 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction. 

3.  Entitlement to service connection for osteoarthritis of the right knee. 

4.  Entitlement to service connection for osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to September 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision, mailed to the Veteran in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In pertinent part, the July 2007 rating decision denied the Veteran's claim of entitlement to service connection for osteoarthritis of the right and left knee, and granted the Veteran's claims of entitlement to service connection for diabetes mellitus type II and residuals of prostate cancer.  The July 2007 rating decision assigned the newly service connected diabetes mellitus type II an initial 20 percent disability rating, and residuals of prostate cancer an initial 40 percent disability rating.  

By an October 2010 rating decision, the RO increased the disability rating assigned to the Veteran's service-connected residuals of prostate cancer to 60 percent, effective December 1, 2009.  As the 60-percent evaluation was less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Detroit, Michigan.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction, and entitlement to service connection for osteoarthritis of the right and left knee, areaddressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 21, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the claim of entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 21, 2011, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge presided.  At the hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's statement indicating his intention to withdraw her appeal, once transcribed as a part of the record of his Board hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal as to the claim of entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed. 


ORDER

The appeal, as to the claim of entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter, is dismissed. 


REMAND

Further development is needed prior to disposition of the claims of entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction, and entitlement to service connection for osteoarthritis of the right and left knee.

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

The Board notes that it is unclear if the Veteran is in receipt of disability benefits from the SSA.  His private treatment records related to the treatment of his ostearthritis of the right and left knee indicate that the Veteran's physician wrote letters to an unidentified recipient as to the Veteran's off-duty employment status and his inability to work.  The Veteran did not respond to inquiries in his original July 2006 claim as to whether he was in receipt of disability benefits from SSA.  Although generally VA is not bound by the determination made by SSA, if any in the present appeal, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Second, remand is required to make additional attempts to obtain private medical records.  VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

In October 2008, the Veteran filed VA Forms 21-4142, Authorization and Consent to Release Information to the VA, in favor of Drs. Tenner, Swilley, and Shaw, among others.  The RO sought the Veteran's identified private treatment records from the physicians in March 2009.  To date, Drs. Tenner and Swilley have not responded to that request.  There is no indication that the RO made a second attempt to obtain such records, or that the RO informed the Veteran that no responses from Drs. Tenner and Swilley were received.  On remand, the RO should attempt again to obtain the Veteran's private treatment records from Drs. Tenner and Swilley, and notify the Veteran if such records are not obtained.  

By a June 2009 response to the RO's March 2009 request for the Veteran's private treatment records, Dr. Shaw reported that he had sold his practice to Dr. Zelch and that he did not have possession of any records.  The RO, by its March 2010 supplemental statement of the case, informed the Veteran of the contents of Dr. Shaw's June 2009 letter.  To date, the Veteran has not filed a new VA Form 21-4142 in favor of Dr. Zelch.  As the Board is remanding the claims for additional development, including the procurement of other outstanding private treatment records, the Veteran should be provided an additional opportunity to request VA's assistance in obtaining Dr. Zelch's records.  	

Third, remand is required for VA examinations regarding the left and right knee.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran has provided competent testimony regarding 8 years of service as a supply sergeant, lifting and carrying heavy supplies, including aircraft supplies.  Additionally, he has current osteoarthritis of the bilateral knees, treated subsequent to service with total knee replacements.  The Board finds there is insufficient competent medical evidence to decide these claims.  Remand is thus required to obtain a medical opinion regarding these claims. 

Fourth, remand is required to obtain a current examination regarding the Veteran's service-connected type II diabetes mellitus with erectile dysfunction.  Remand is required because the examination of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  The most recent VA examination was in June 2010.  At that time, the examiner noted that the Veteran was treated once daily with insulin.  However, the examiner added a notation that indicated that the Veteran took 72 units in the morning and in the evening.  The examiner further noted that while the Veteran was on a restricted diet, he was not restricted as to strenuous activity.  The Veteran, at the time of his July 2011 Board hearing, indicated that he took insulin twice each day.  Further, he asserted that his physician had instructed him to complete light exercise.  His representative asserted that the Veteran was regulated as to his activities.  It thus remains unclear to the Board the nature of the Veteran's insulin requirements and regulation of activities.  Accordingly, remand is required to obtain clarification and information regarding the current severity of the Veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to whether he is in receipt of disability benefits from the SSA.  If a positive response is received, obtain and associate with the claims file all relevant records related to his SSA disability benefits claim, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses, from the Veteran or the SSA must be added to the claims file.  
If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  

2.  Contact the Veteran and inform him that Drs. Tenner and Swilley did not respond to the previous request for the Veteran's private treatment records.  Provide the Veteran new VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in order to initiate a second attempt to secure his private treatment records from Drs. Tenner and Swilley.  Advise the Veteran that he may submit such records if he so chooses.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file. 

3.  Contact the Veteran and inform him that to date, he has not requested VA's assistance in obtaining his private treatment records from Dr. Shaw, now maintained by Dr. Zelch.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in order to initiate an attempt to secure his private treatment records from Dr. Zelch.  Advise the Veteran that he may submit such records if he so chooses.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the etiology of his osteoarthritis of the right and left knee.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not (50 percent or greater probability) that any disability of the right and left knee was incurred in service, or is otherwise related to service.  The examiner must specifically address the Veteran's assertions regarding his in-service responsibilities lifting and carrying heavy equipment, his statements of symptoms in service, and his statements of symptoms of knee problems after service.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected diabetes mellitus, type II, with erectile dysfunction.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner should note all relevant pathology, and complications, associated with the Veteran's diabetes mellitus.  The examiner must specifically comment upon the number of times daily the Veteran must take insulin and whether or not the Veteran must avoid strenuous occupational or recreational activity.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


